Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered December 21, 2005 in a personal injury action. The order granted the motion of defendants David E. Lehman and Linda Lehman and the cross motion of defendant Randy Newman for summary judgment dismissing the complaint and cross claims against them.
It is hereby ordered that said appeal insofar as it concerns the motion of defendants David E. Lehman and Linda Lehman be and the same hereby is unanimously dismissed (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]) and the order is affirmed without costs.
Same memorandum as in Simet v Coleman Co., Inc. (42 AD3d 925 [2007]). Present — Scudder, EJ., Centra, Lunn and Fahey, JJ.